Citation Nr: 0940070	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel



INTRODUCTION

The Veteran had active duty military service from April 1966 
to April 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  

The issue of entitlement to an initial compensable rating for 
left ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Right ear hearing loss is related to the Veteran's active 
duty service.

2. Tinnitus is related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. Right ear hearing loss was incurred during the Veteran's 
active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2. Tinnitus was incurred during the Veteran's active duty 
service. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, since the entire benefit sought on appeal has 
been granted, the Board finds that discussion of VA's duties 
to notify and assist in accordance with the VCAA is 
unnecessary.

II. Analysis

A. Right Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In this case, the medical evidence of record demonstrates 
that the Veteran currently suffers from hearing loss in his 
right ear.  At his June 2005 VA examination, the Veteran 
scored 40 decibels or above at the 3,000 Hertz and 4,000 
Hertz levels.  Since one score of 40 or above satisfies the 
regulatory criteria, the Board finds that the Veteran suffers 
from a current right ear hearing loss disability.

The Board also finds that the Veteran's current hearing loss 
is related to his active duty service.  A private medical 
examination report from April 2005 states that the Veteran's 
hearing loss is consistent with his significant history of 
noise exposure.  Although the report does not indicate that 
the noise exposure occurred during the Veteran's military 
service, the June 2005 VA examination report states that the 
Veteran suffered noise exposure during service but not during 
his civilian life.  The report specifically noted that the 
Veteran was exposed to noise from generators and aircraft.  
This type of exposure is a logical result of the Veteran's 
service as a radio repairman in the Air Force.  Thus, the 
Board finds that the Veteran suffered significant noise 
exposure during service which resulted in right ear hearing 
loss.  

In conclusion, the Board finds that the evidence of record 
regarding the Veteran's right ear hearing loss is at least in 
equipoise.  In such a case, the Veteran is afforded the 
benefit of the doubt and the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002).

B. Tinnitus

Service connection may be established for disability 
resulting from injury or disease incurred in service or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the medical evidence demonstrates that the 
Veteran currently suffers from tinnitus.  The Veteran was 
diagnosed with tinnitus at his April 2005 private medical 
examination.

The Board also finds that the Veteran's tinnitus is related 
to his active duty service.  The Veteran's April 2005 private 
examiner opined that the Veteran's tinnitus is related to his 
significant history of noise exposure.  As discussed above, 
the Board has found that this noise exposure occurred during 
the Veteran's active duty service.

Although the Veteran's June 2005 VA examiner opined that the 
Veteran's tinnitus is not related to his active duty service, 
the Board does not find this opinion to be more probative 
than the April 2005 private opinion since both provide an 
adequate basis for their conclusions.

Since the evidence of record regarding whether service 
connection for tinnitus is warranted is at least in 
equipoise, the Board finds that the benefit of the doubt rule 
applies and service connection must be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

1. Service connection for right ear hearing loss is granted.

2. Service connection for tinnitus is granted.




	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran was previously service-connected for left ear 
hearing loss as part of the July 2005 rating decision.  
However, the Veteran's left ear hearing loss was found to be 
noncompensable.  The Veteran appealed the noncompensable 
rating.

As outlined in 38 C.F.R. § 4.85 (2008), VA's evaluation of a 
hearing disability for rating purposes differs depending on 
whether the Veteran is service-connected for one ear or both 
ears.  Since the Veteran has now been granted service 
connection for hearing loss bilaterally, the Board finds that 
the issue of entitlement to an initial compensable rating for 
hearing loss must be remanded for consideration by the Agency 
of Original Jurisdiction (AOJ) in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Rate the Veteran for his hearing loss 
disability using the criteria applicable 
for bilateral service connection.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


